DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/1/2022 has been entered.  Claims 1-23 were previously pending.  Claim 4 has been cancelled.  Claim 24 has been added.  Claims 1-3 and 5-24 are currently pending.

Response to Arguments
Applicant’s arguments with respect to independent claims 1, 22 and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Withdraw of Allowable Subject Matter
The indicated allowability of claim 14 is withdrawn in view of the newly discovered reference(s) to USPN 6,435,654 to Wang et al. (“Wang”).  Rejections based on the newly cited reference(s) follow and necessitated by amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-7, 11-13, 15-20 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0198522 to Wei et al. (“Wei”) in view of US 2012/0224764 to Weng.

As to claim 1, Wei discloses a method, comprising: 
acquiring, by a processing system of a mobile device (Figures 1, 2, 10 and paragraphs 23-24, 83-84, discloses an attachment/system (100) with light source (102) and smart phone with camera (120) and therefore, based on the broadest reasonable interpretation of the limitation,  the combination of attachment and smart phone, as seen in figures 1 and 2, creates and thus corresponds to the “mobile device” with integrated light source and camera), an image of an object of a target color, wherein the image was captured by an integrated digital camera of the mobile device while the object was illuminated by multiple light emitting diode of the mobile device (Fig. 1; Fig. 2; Fig. 6, element 620; paragraphs 23-28, 49, wherein image capturing device estimates reflectance for each pixel of the target being illuminated by multiple LEDs corresponding to acquiring an image of an object of a target color);
calculating, by the processing system of the mobile device, a first plurality of values that describes the target color, wherein the calculating is based on an analysis of a pixel of the image (Fig. 6, elements 614-622; paragraphs 45-51, wherein based on analysis of a pixel in the image, the color tristimulus values of the target are calculated); and 
identifying, by the processing system of the mobile device, a first candidate color from among a plurality of candidate colors in a color library, wherein each candidate color in the plurality of candidate colors is associated with a second plurality of values that describes the each candidate color, and wherein the second plurality of values describing the first candidate color matches the first plurality of values more closely than any second plurality of values associated with another candidate color of the plurality of candidate colors (Fig. 6, elements 622; paragraph 51, wherein at least a first candidate color is identified from a large pool of candidate colors in a color database based on the tristimulus values of the first candidate more closely matching (having the smallest difference) with the target tristimulus values).

Wei does not disclose expressly use of a single light emitting diode to illuminate the object when capturing an image.

Weng discloses a method, comprising: 
acquiring, by a processing system of a mobile device (Fig. 4), an image of an object of a target color, wherein the image was captured by an integrated digital camera of the mobile device while the object was illuminated by a single light emitting diode of the mobile device (Fig. 2; Fig. 4; paragraph 17, 20, wherein the combination of digital signals for red, green and blue signals corresponds to the captured image of the object); and
identifying, by the processing system of the mobile device, a first candidate color from among a plurality of candidate colors in a color library that most closely matches color of the color of the object in the image (Fig. 1; paragraph 13-17).

Wei & Weng are combinable because they are from the same art of color recognition using image processing.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the technique of using a single light emitting diode to illuminate the object when capturing an image, as taught by Weng, into the method of Wei.
The suggestion/motivation for doing so would have been to provide an economical color recognition method to lower the cost of manufacturing as well as meeting customer and the industrial needs (Weng, paragraphs 03, 21).
	Further, Weng's known technique of using a single light emitting diode to illuminate the object when capturing an image would have been recognized by one skilled in the art as applicable to the "base" process of Wei and the results would have been predictable.
Therefore, it would have been obvious to combine Wei with Weng to obtain the invention as specified in claim 1.

As to claim 2, the combination of Wei and Weng discloses the method of claim 1, wherein the acquiring comprises: 
generating, by the processing system of the mobile device, a first signal to activate the single light emitting diode of the mobile device (Wei, paragraphs 38, 43 and 44, wherein the system freezes camera setting and necessarily controls the activation of the lights with a first signal for subsequent capturing by the camera with a second signal.  Weng, figure 2 and paragraph 17, wherein a first signal is necessarily generated to activate used to activate each of the red, green and blue lights); 
generating, by the processing system of the mobile device, a second signal to capture and save the image by the integrated digital camera, subsequent to generating the first signal (Wei, paragraphs 38, 43 and 44, wherein the system freezes camera setting and necessarily controls the activation of the lights with a first signal and subsequent capturing of an image by the camera with a second signal); and 
generating, by the processing system of the mobile device, a third signal to deactivate the single light emitting diode of the mobile device, subsequent to generating the second signal (Wei, paragraphs 38, 43 and 44, wherein the system necessarily deactivate the lights after capturing an image by the camera. Weng, figure 2 and paragraph 17, wherein a third signal is necessarily generated to deactivate used to activate each of the red, green and blue lights.).  

As to claim 3, the combination of Wei and Weng discloses the method of claim 2, wherein the first signal activates the single light emitting diode of the mobile device at a highest intensity setting of the single light emitting diode of the mobile device (Wei, paragraphs 26-28, 43 and Weng, figure 2, paragraph 17, wherein each LED is necessarily activated at “a highest” intensity setting for that LED).  

As to claim 5, the combination of Wei and Weng discloses the method of claim 2, wherein the acquiring further comprises:  25DATA/141 PATENT APPLICATION 
providing, by the processing system of the mobile device and prior to the generating the first signal, instructions to a user of the mobile device, wherein the instructions guide the user in positioning the mobile device to acquire the image (Wei, paragraphs 23 and 38). 

As to claim 6, the combination of Wei and Weng discloses the method of claim 5, wherein the mobile device includes a case, and wherein a thickness of the case is configured to create a gap between the integrated digital camera of the mobile device and the object of the target color when the mobile device rests against the object of the target color (Wei, Fig. 1, element 106; paragraphs 24, 25, wherein the housing corresponds to the case).

As to claim 7, the combination of Wei and Weng discloses the method of claim 5, wherein the instructions guide the user in positioning the mobile device so that a 45/0 illumination geometry is formed between the single light emitting diode of the mobile device and the object (Wei, paragraph 26 and Weng, figure 2, paragraph 17). 

As to claim 11, the combination of Wei and Weng discloses the method of claim 2, wherein the acquiring further comprises: adjusting, by the processing system of the mobile device, a setting of the integrated digital camera of the mobile device (paragraph 43, wherein camera setting are adjusted and frozen at predetermined settings).

As to claim 12, the combination of Wei and Weng discloses the method of claim 1, wherein the first plurality of values describes the target color in a first color space that approximates a perception of color by a human eye (Wei, paragraph 50, wherein CIE color tristimulus values are calculated and correspond to an approximate perception of color by a human eye).

As to claim 13, the combination of Wei and Weng discloses the method of claim 12, wherein the calculating comprises: 
calculating, by the processing system of the mobile device, a red channel average raw count, a green channel averaged raw count, and a blue channel averaged raw count for the image (Wei, paragraphs 49-50); 
converting, by the processing system of the mobile device, the red channel averaged raw count, the green channel averaged raw count, and the blue channel averaged raw count to a first color tristimulus value, a second color tristimulus value, and a third color tristimulus value, respectively, using a color calibration matrix, wherein the first color tristimulus value, the second color tristimulus value, and the third color tristimulus value describe the target color in a second color space different from the first color space (Wei, paragraphs 49-50).

As to claim 15, the combination of Wei and Weng discloses the method of claim 1, further comprising: displaying, by the processing system of the mobile device, information about the first candidate color on a display of the mobile device (Wei, paragraph 51).

As to claim 16, the combination of Wei and Weng discloses the method of claim 1, wherein the mobile device comprises a smart phone (Wei, paragraph 40).

As to claim 17, the combination of Wei and Weng discloses the method of claim 1, wherein the color library is stored on a remote database (Wei, paragraph 51).

As to claim 18, the combination of Wei and Weng discloses the method of claim 1, wherein a lens of the integrated digital camera of the mobile device faces in a direction opposite of a display of the mobile device (Wei, Fig. 2, paragraphs 22, 23, 40, 51, wherein the display of the mobile device is necessarily facing the direction opposite the camera to allow the user to see and guidance and results).

As to claim 19, the combination of Wei and Weng discloses the method of claim 1, further comprising: calibrating, by the processing system of the mobile device, the integrated digital camera of the mobile device prior to the acquiring (Wei, Fig. 6, element 618, paragraph 47).

As to claim 20, the combination of Wei and Weng discloses the method of claim 19, wherein the calibrating comprises: 
capturing, by the processing system of the mobile device, a plurality of images of a plurality of training colors, using the integrated digital camera of the mobile device (Wei, paragraph 46); 
obtaining, by the processing system of the mobile device, a first matrix for each training color of the plurality of training colors, wherein the first matrix contains known color tristimulus values of the each training color (Wei, paragraph 46); 
calculating, by the processing system of the mobile device, a second matrix for each image of the plurality of images, wherein the second matrix contains a plurality of averaged raw counts for the each image, and wherein each averaged raw count of the plurality of averaged raw counts corresponds to pixels of one color in the each image (Wei, paragraph 46); and 
estimating, by the processing system of the mobile device of the mobile device, a third matrix and a vector that map the second matrix to the first matrix (Wei, paragraphs 47-48).

As to claim 22, please refer to the rejection of claim 1.  Wei further discloses a non-transitory computer-readable medium storing instruction which, when executed by a processing system of a mobile device, cause the processing system to perform operations similar to those of the method disclosed in claim 1 (Wei, Fig. 10 and paragraphs 83-84).

As to claim 23, please refer to the rejection of claim 1.  Wei further discloses performing the operations of the method by a processing system in a communication network (Wei, Fig. 10 and paragraphs 83-84).

As to claim 24, the combination of Wei and Weng discloses the method of claim 1, wherein operation of the single light emitting diode is controllable by the processing system of the mobile device (Wei, paragraphs 38, 43 and 44, wherein the processing system of the mobile device freezes camera setting and necessarily controls the operations of the lights/LEDs.  Weng, figure 2, figure 4, and paragraphs 17 and 20, wherein operation of the single LED is controlled by the processing system of the mobile device of figure 4).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0198522 to Wei et al. (“Wei”) in view of US 2012/0224764 to Weng in view of USPN 6,435,654 to Wang et al. (“Wang”).

As to claim 14, the combination of Wei and Weng discloses the method of claim 13, wherein Wei further discloses that a first color space is an CIE 1931 XYZ color space, see paragraph 50.
However, the combination of Wei and Weng does not disclose expressly that the second color space is CIE L*a*b* color space.
Wang discloses a process for measuring color from an image that includes converting from a CIE XYZ color space to a CIE Lab color space (column 8, line 50 – column 9, line 47 and column 16, line 66 – column 17, line 27).
Wei, Weng & Wang are combinable because they are from the same art of color measuring.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the technique of converting from a CIE XYZ color space to a CIE L*a*b* color space, as taught by Wang, into the process disclosed by the combination of Wei and Weng.
The suggestion/motivation for doing so would have been provide full description of color using a CIE L*a*b* space (Wang, column 9, lines 12-21).
	Further, Wang's known technique of converting from a CIE XYZ color space to a CIE L*a*b* color space would have been recognized by one skilled in the art as applicable to the "base" process disclosed by the combination of Wei and Weng and the results would have been predictable.
Therefore, it would have been obvious to combine Wei and Weng with Wang to obtain the invention as specified in claim 14.

Allowable Subject Matter
Claims 8-10 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON W CARTER whose telephone number is (571)272-7445. The examiner can normally be reached 8am - 5pm (Mon - Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON W CARTER/Primary Examiner, Art Unit 2665